Title: From George Washington to the Board of War, 18 February 1780
From: Washington, George
To: Board of War


          
            Gen[tleme]n
            [Morristown, 18 Feb. 1780]
          
          Your letter of the 15th, came to hand this morning.
          It is to be regretted that circumstances should have interposed to diminish the command proposed for Col. Armand. When the idea was formed of Uniting the legion late Pulaski’s to his corps I had no intimation that Congress had determined on its reduction. I would hope however, that the order of the Board for its suspension will arrive in time.
          With regard to the addition of Capn Van Heer’s corps, I have already signified to Col. Armand, that I did not think it adviseable to convert it to any other purpose, than that for which it was raised. Were it not for the advantages arising from such a corps I would willingly coincide in the measure. I ⟨illegible⟩ honor & &.
          
            P.S. I am this moment favored with Mr Stodderts letter of the 7th, inclosing a memorial from Lt Col. Stafford to Congress, for leave of absence. As the recovery of his health is the cause assigned for his application I shall indulge him in his request.
            In the letter of the 15th which I had the honor to write the Board—I omitted mentioning the return of the State of Major Lees corps—conformable to the a⟨ct⟩ of Congress of the 15 of March l⟨ast⟩ which the Board will be good enough to forward with the others as also Moylans Sheldons and Armands.
          
        